DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—20 filed on 05/03/2019 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Praveen” et al. [US 10546154 B2] in view of “Kravitz” et al. [US 10700853 B2].

REGARDING CLAIM 1. Praveen disclose 
A method of protecting data stored and transmitted in a computer network, comprising:
receiving confidential data from a client, the data organized into labeled fields and corresponding data elements [Praveen disclose transaction data 104 (FIG.1) having multiple fields: col.2, line 53 to col.3, line 8]; filtering the received data to identify fields that require data masking [Praveen disclose “A system receives content including personally identifiable information (PII). The system redacts the content by masking the PII” (Abstract); Information Masking System 102 (FIG.1): col.3, lines 8—39]; 
generating a security prediction on the corresponding data elements using a machine learning process [Praveen disclose “The information masking system 102 can determine, from historical transaction data, pattern that are likely to belong to PII category” (FIG.1 with col.3, lines 40—42); FIG.2 disclose Module for machine learning models, etc.]; separating the masked data into tokenized data having a respective token associated with each corresponding data element [Praveen disclose Token DB 108 and redacted transaction data 11 (FIG.1): col.3, line 42 to col.4, line 49]; 

Praveen disclose layered masking content (Abstract; FIGS.1 & 2). Praveen does not; but, Kravitz, analogues art, disclose and storing the tokenized data on a blockchain secure ledger to ensure integrity of the received data and prevent an ability to tamper with the received data [see FIGS.1 & 3, where Kravitz disclose Transaction DB 101/301 as blockchain]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Praveen by token identity and attribute management.

REGARDING CLAIM 11 & 11. 
They are An apparatus and A computer program product Claims; and they recite similar limitations as that of the method claim. Thus, rejected for the same rationale applied in rejecting claim 1 above. 
Praveen in view of Kravitz further disclose claims 2, 3, 12 & 20. The method, apparatus, product, wherein the network comprises a multi-tenant network, and wherein the tokenized data is split and separated on the basis of individual tenant ownership among multiple tenants [see Train CRF model using k-1 splits 304, FIG.3 of Praveen]; wherein the network comprises an enterprise scale network having storage devices storing the data in geographically distributed locations [see FIG.3A of Kravitz, where data storage disclosed]. 
The motivation to combine is the same as that of claim 1 above.

Praveen in view of Kravitz further disclose claims 4, 5 and 13. The method and apparatus, wherein the machine learning process comprises at least one of a logistic regression algorithm and a decision tree algorithm; and wherein the decision tree algorithm comprises one of a random forest algorithm and a boosting tree algorithm [Praveen disclose machine learning; such as: Train CRF model (algorithm) using k-1 splits 304, FIG.3 of Praveen]. 

Praveen disclose encryption (see FIGS.2A, 3F)]. 

Praveen in view of Kravitz further disclose claims 9 and 17. The method and apparatus, further comprising: creating, in a server computer receiving the confidential data, a first sequence ID and second sequence ID from a User ID for the user, both based on a mask sequence of the received data [Praveen disclose “A system receives content including personally identifiable information (PII). The system redacts the content by masking the PII” (Abstract); Information Masking System 102 (FIG.1): col.3, lines 8—39]; sending the first sequence ID to the user; and storing the second sequence ID with the User ID to facilitate reassembly of the data upon request by the user [Praveen disclose (FIG.1) Transaction ID in 104, 110]. 

Praveen in view of Kravitz further disclose claims 10 and 18. The method and apparatus, further comprising: receiving the request from the user to access the stored data, the request including the User ID; finding the second sequence ID based on the received User ID [Praveen disclose (FIG.1) Transaction ID in 104, 110]; combining the first sequence ID and second Praveen disclose “A system receives content including personally identifiable information (PII). The system redacts the content by masking the PII” (Abstract); Information Masking System 102 (FIG.1): col.3, lines 8—39]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMARE F TABOR/             Primary Examiner, Art Unit 2434